DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 19, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 line 2, the term “An” is objected as having an upper-case letter “A” which is a minor discrepancy beyond the start of the claim, in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  The claim(s) must be in one sentence form only, albeit a compound sentence.  It is advised to use lower case for this instance, as –an--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1).
Regarding claim 1, GOREY discloses an illuminated walking assistance apparatus (see Abstract and Fig.18 showing an apparatus for assisting movement or walking aid 700 described in ¶0067) comprising: An elongated staff (Figs.18-19 shows elongated shaft 702 described in ¶0067) having a ground-engaging tip portion (Figs.19-20 show removable portion 716 at second end 706 in Fig.18 described in ¶0072), at one end (second end 706) and a handle (708 in Fig.18, ¶0067) at the other end (Fig.1 shows first end 104); said staff (702) having a high intensity light-emitting member (Figs.19 and 21 show light source(s) 713 described in ¶s0069-0070 and ¶0082 describing light sources 904 disposed with shaft 702 in Fig.27 having brightness of 35,000 millicandelas) disposed therein to produce light around the user's feet (¶0077 describes light source 713 circumferentially illuminates the floor, ground, or desired surface and also provides illumination of objects near the pole); a source of electrical energy (Fig.19 shows power source 714 described in ¶0072) coupled through a control circuit (¶0074 describes wires 718 running from a circuit board 720 located in housing 712 to power source 714) to energize the light-emitting member (713, 904); a motion sensor member (¶0076 describes light source 713 may include motion and/or photo sensing functionality) coupled to the control circuit (720) which automatically turns the light-emitting member (713) on when the apparatus is in use (¶0076); a time out sensor (intrinsic of the sensors described in ¶0076 as –Once motion has completely stopped for an adequate period of time such as for one minute, for example, the light source will turn off--) coupled to the control circuit (720) which automatically turns the light-emitting member (713) off when the apparatus (700) is at rest for a predetermined amount of time (¶0076 as –Once motion has completely stopped for an adequate period of time such as for one minute, for example, the light source will turn off--); and an ambient light detector (¶0076 describes light source 713 may include photo sensing functionality) coupled to the control circuit (720) which prevents the light-emitting member from turning on when the ambient light is sufficient for the user to walk without light assistance (¶0076 describes –If sufficient light exists in the surrounding area, the light source will not turn on even if it has sensed motion--).
However, GOREY does not disclose: said staff (102) including a light pipe having a diffuse section disposed adjacent said tip portion (106).
WINN’116 teaches in the Abstract and column 2 lines 40-44, a walking assistant apparatus having a staff that includes a light pipe having a diffuse section disposed adjacent said tip portion described as –An illuminated walking assistance apparatus having an elongated shaft which includes a lower section formed from a light pipe having a transparent portion and a frosted portion and defining a cavity within which a light source is received (col.4 lines 46-65).  
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the shaft/staff of the walking aid 700 of GOREY et al to include the light pipe with at least the frosted portion and internal light source as taught by WINN et al in order to diffuse light about the walkway and proximate space about and footing of the user, thereby provide illuminated visual in the dark for the user’s footing and surrounding items as a visual aid in negotiating night time trips to the bathroom or kitchen without looking to turning on room lights, thus prevent disruption of night vision or disturbing another person’s sleep (column 3, lines 59-62). 
Regarding claim 4, GOREY discloses a push-on push-off switch (¶s0074-0075 describes a light switch that may take form, including a control switch, a toggle, where in operation, a user turns the light switch into the “power one” position) coupled to said control circuit (720) which when in the ON position (¶0075 describes a user turns the light switch into the “power one” position) will cause the light-emitting member (713) to flash on and off repeatedly (¶0062 describes at least a mode that includes a strobe setting) to attract attention (¶0003 describes the present invention of the illuminated walking aid may facilitate moving more safely from one place to another where an individual or group would benefit from at least being seen more easily by others).
Regarding claim 6, GOREY discloses the control circuit being disposed on a circuit board (¶s0074-0075 describe a circuit board 720 located in housing 712, where in operation user turns the light switch or other such control, where the electronics and circuit board within the device regulate the power to the light based on how the switch is set) disposed in the handle of said apparatus (¶0067 describes the .


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1) as applied to claims 1, 4 and 6 above, and further in view of KOHN (US 2016/0341410 A1).
Regarding claim 3, GOREY discloses said staff (702) of walking aid 700 of Figs.18-27 described in ¶0067as having a high intensity light-emitting member being an LED (Figs.19 and 21 show light source(s) 713 described in ¶s0069-0070 and ¶0082 describing light sources 904 that may include an LED 
However, GOREY does not disclose LED light source as being a white LED.  
KOHN teaches in ¶0032, ¶0036 and ¶0015, a lighting system 10 in Figs.1-3 with walking stick or cane object 12, where the housing 24 of the lighting system 10 includes one or more pathway illuminating lights 45 such as one or more white light LEDs 46 defined as one or more brightly illuminated pathway lights for the purpose of illuminating a travel path. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the light emitting diode (LED) positioned within the lower end of handle (200 in Fig.2 being similar to handle 708 in Figs.18) of the walking aid 700 of GOREY et al to include the white light LEDs of the walking stick lighting system as taught by KOHN in order to brightly illuminate the pathway for the user thereby providing bright visibility of the path and vicinity to the user to help the user to be visually aware of any debris that may affect the user’s footing, and inherently include the ability to visually search for any item reflecting its particular color(s) made visible by white light, where such the item may have given reason to the user to be on that pathway. 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1) as applied to claims 1, 4 and 6 above, and KOTANI (JP 2015078917 A to France Bed Co. LTD, hereinafter KOTANI).
GOREY discloses the source of electrical energy a source of electrical energy (Fig.19 shows power source 714 described in ¶0072) being a rechargeable battery (¶0072 describes power source 714 may include one or more rechargeable batteries), except of lithium.
KOTANI teaches in ¶s0030-0031 on lower part of page 5 of the translation document, the lithium ion battery 23 of one chargeable cell type by a constant current constant voltage (CCCV) method.
  It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the rechargeable battery power source of the circuit that operates the LED light source of the walking aid 700 of GOREY et al to include the lithium ion battery of chargeable cell type as taught by KOTANI in order to provide a continuous power source by being rechargeable to continuously operate at least the lighting operation without power consumption of the battery when any voltage fluctuation occurs (see Abstract and/or page 8).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1) as applied to claims 1, 4 and 6 above, and further in view of OLIGIE et al (US 10,306,958 B2).
Regarding claim 7, GOREY discloses the light-emitting member (Figs.19 and 21 show light source(s) 713 described in ¶s0069-0070 and ¶0082 as an LED), except comprising an LED array including four LED chips supported on a substrate disposed internally of said light pipe.
OLIGIE teaches a walking light 123 in Figs.1-2 installed in the shaft 111 of cane 101 of illuminated walking cane 100 described in col.3 line 56 to col.4 line 15 as further being an LED strip 156 in Fig.5 of a plurality of LEDs disposed on common strip 156 for the purposes of being powered through a single power connection source and emitting a large distribution of light suitable for making visible at least a pathway forward. 
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the LED light source 713 of the walking aid 700 of GOREY et al to include the LED strip of plurality of LEDs powered through a single power connection source as taught by OLIGIE et al in order to simplify electrical connection to power all plurality of LEDs and provide emission of a large distribution of light suitable for making visible at least a pathway forward.


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1) and KOTANI (JP 2015078917 A to France Bed Co. LTD) as applied to claim 5 above, and further in view of XUZHOU (CN 108030204 A).
Regarding claim 8, GOREY discloses said handle (200 in Figs.1-2 described in ¶0043) having a removable portion 206 allowing the power source 214 to be recharged and coupled to a circuit board (224) having the control circuit (at least by light switch 228 described in ¶0044) thereon disposed in said handle (200 in Figs.1-4) for use in charging (¶0043) said battery 214.
However, GOREY does not disclose a USB port disposed at said handle.
XUZHOU teaches a USB interface 5 in Fig.1 described in Abstract or Summary on page 2, capable of charging and transmitting a system/file disposed under the left end of the handle 2 of an intelligent walking stick (Fig.1) and in Detailed ways of page 3, as a chargeable and transportable system provided below the left end of the handle 2.
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the handle (handle 200 in Fig.3) of walking aid 100 of GOREY et al to include the USB interface capable of charging and transmitting a system/file disposed under the left end of the handle 2 of an intelligent walking stick (Fig.1) as taught by OLIGIE et al in order to at least charge the rechargeable power source for continuous circuit operation of the walking stick and implement programs that add function to operating the LED light source(s).  


Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1) as applied to claims 1, 4 and 6 above, and further in view of ROSENBLUM (US 2017/0175997 A1). 
GOREY discloses the control circuit (¶s0074-0075 describe a circuit board 720 located in housing 712, where in operation user turns the light switch or other such control, where the electronics and circuit board within the device regulate the power to the light based on how the switch is set) and with handle 708 in Fig.18 being similar (¶0067) to handle 200 in Figs.2-3, GOREY further teaches in ¶0044, that different selectable modes or settings for different lighting conditions of levels for low, medium, and high brightness, as well as a strobe setting, may be integrated into the circuit board 224.  
However, GOREY does not disclose a digital control circuit or an analog control circuit. 
ROSENBLUM teaches in ¶0009, a universally attachable light accessory apparatus for a walker or other mobility aid including canes and walking sticks, and in ¶s0010-0011, the light accessory apparatus having a plurality of light modules, a control circuit including a controller and a plurality of sensors as in bump/tip sensors and light sight sensor, the controller includes a microcontroller, and input signals provided by the sensors being processed through an analog to digital converter (ADC) and other input ports on the microcontroller that has preset thresholds for each item coded into the embedded software on the microcontroller.  
It would have been obvious to one having ordinary skill in the art at the time of the invention before the effective filing date to modify the circuit board integrated with different selectable settings for different light conditions (¶0044 or ¶s0074-0075) and having motion and/or photo sensing functionality (¶0076 describes light source 713 may include motion and/or photo sensing functionality) of walking aid  of GOREY et al to include the analog parts of the lighting circuit to sense motion and/or ambient light, an analog to digital converter (ADC) and input ports on the microcontroller (¶0011) as taught by ROSENBLUM in order to preset thresholds for each item coded into the embedded software on the microcontroller, thereby operate the microcontroller to operate the light source(s) by properly inputting and processing various input signals as digital signals from the analog signals representing photo and/or motion phenomena provided by corresponding sensors according to thresholds for each item in a form of code, allowing for more selectivity of functions in sensing of at least motion and ambient light by analog to digital means and switching the light source(s) with less limitations of the lighting circuit.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over GOREY et al (US 2012/0080064 A1) in view of WINN et al (US 6,394,116 B1) as applied to claims 1, 4 and 6 above, and further in view of MURPHY (US 5,960,805) and HUANGS (US 2018/0112851 A1).
Regarding claim 11, GOREY does not teach a red LED nightlight which is always on so a user of the apparatus may easily find it in the dark.


Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach:  
From claim 2, an illuminated walking assistance apparatus as defined in Claim 1 which further includes a red LED nightlight which is always on so a user of the apparatus may easily find it in the dark.
From claim 11, an illuminated walking assistance apparatus as defined in Claim 1 which further includes a red filter on a sliding tube adjacent the light pipe for nighttime use to reduce the effects of REM sleep cycle interruption.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  KOHN (US 2016/0341410 A1) teaches in ¶s0003-0004, lighting systems used with canes and walkers that calls for assisting the user in locating such a mobility assisting device in the dark, such as upon awakening from sleep during the night, and in ¶0010, implementing a red light emitting diode (LED) for the purpose of informing the user that the lighting system has entered an off or sleep mode by a pulsed or blinking red light of the LED, and as on-off dual color indicator LED 60 in Fig.1 described in ¶s0036-0037 for indicating Off or On of switches of the lighting system.  MURPHY (US 5,960,805) shows luminous umbrella 20 in Fig.1 having a light bulb 28 and teaches in col.4 lines 40-48 that in order to minimize impairment of the user's night vision, the light bulb 28 may . 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CARIASO whose telephone number is (571)272-2366.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on (517) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALAN B CARIASO/Primary Examiner, Art Unit 2875                                                                                                                                                                                                        

March 8, 2021
AC